                            Case 2:19-cv-01402-TLN-AC Document 21 Filed 09/07/21 Page 1 of 1


                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8                           UNITED STATES DISTRICT COURT
                        9                          EASTERN DISTRICT OF CALIFORNIA
                       10
                       11 STEPHANIE FARRELL,                             Case No. 2:19-cv-01402-TLN-AC
                       12                                 Plaintiff,     ORDER RE JOINT APPLICATION
                                                                         AND STIPULATION FOR ORDER
                       13 vs.                                            MODIFYING PRETRIAL
                                                                         SCHEDULING ORDER DUE TO
                       14 HOME DEPOT U.S.A., INC.; et al.                CORONAVIRUS
                          and DOES 1 - 40,
                       15                                                Judge: Hon. Troy L. Nunley
                                               Defendants.
                       16
                       17
                       18         Good cause appearing, the parties’ joint application and stipulation for an order
                       19 modifying the pretrial scheduling order is GRANTED, with the following revised dates:
                       20                                                          New Date
                       21 Non-Expert Discovery Cut-off:                            December 20, 2021
                       22 Filing/service of experts with reports:                  February 18, 2022
                       23 Supplemental expert disclosures:                         March 14, 2022
                       24
                       25 IT IS SO ORDERED.
 Goodman
  Neuman               26 Dated: September 7, 2021
Hamilton LLP
 One Post Street                                                             Troy L. Nunley
      Suite 2100       27
San Francisco, CA
        94104
                                                                             United States District Judge
Tel.: (415) 705-0400
                       28
                                                                  -1-
                            ORDER RE JOINT APPLICATION FOR MODIFICATION OF PRETRIAL SCHEDULING ORDER DUE
                                              TO CORONAVIRUS – Case No. 2:19-cv-01402-TLN-AC
